          Case 1:19-cr-00373-PGG Document 209 Filed 01/24/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA,                                   (S1) 19-CR-373 (PGG)

                                  Plaintiff,
                                                            MOTION FOR ADMISSION PRO HAC
        v.                                                  VICE

MICHAEL AVENATTI,

                                  Defendant.


        Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern

Districts of New York, I, MICHAEL J. PROCTOR, hereby move this Court for an Order for admission to

practice Pro Hac Vice to appear as counsel for Non-Party and Subpoenaed Person GARY S. FRANKLIN

in the above- captioned action. I am in good standing of the bar of the state of California and there are no

pending disciplinary proceedings against me in any state or federal court. A certificate of good standing is

attached hereto as “Exhibit A.”



Dated: January 24, 2020               Respectfully submitted,

                                      Applicant Signature:

                                      Applicant Name:                 MICHAEL J. PROCTOR

                                      Firm Name:                      DURIE TANGRI LLP

                                      Address:                        530 Molino Street, Suite 111

                                      City / State / Zip:             Los Angeles, California 90013

                                      Telephone / Facsimile:          (213) 992-4499 / (415) 236-6300

                                      Email:                          mproctor@durietangri.com




                                                              1
Case 1:19-cr-00373-PGG Document 209 Filed 01/24/20 Page 2 of 4




                         Exhibit A
Case 1:19-cr-00373-PGG Document 209 Filed 01/24/20 Page 3 of 4
        Case 1:19-cr-00373-PGG Document 209 Filed 01/24/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

      I certify that all counsel of record is being served on January 24, 2020 with a copy of this

document via the Court’s CM/ECF system.


                                                              MICHAEL J. PROCTOR
       Case 1:19-cr-00373-PGG Document 209-1 Filed 01/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA,                          (S1) 19-CR-373 (PGG)

                             Plaintiff,
                                                   AFFIDAVIT OF MICHAEL J. PROCTOR
       v.
MICHAEL AVENATTI,

                             Defendant.



       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern

and Eastern Districts of New York, I, MICHAEL J. PROCTOR, submit this affidavit in

furtherance of my application for admission Pro Hac Vice to appear on behalf of Gary S.

Franklin in this cause.

       I can attest that: (1) I have never been convicted of a felony, (2) I have never been

censured, suspended, disbarred or denied admission or readmission by any court, and (3)

there are no disciplinary proceedings presently against me.

       I declare under penalty of perjury that the foregoing is true and correct.



Dated: January 24, 2020                              DURIE TANGRI LLP



                                                     MICHAEL J. PROCTOR
                                                     Attorney for Non-Party and Subpoenaed
                                                     Person GARY S. FRANKLIN




                                                     1
       Case 1:19-cr-00373-PGG Document 209-1 Filed 01/24/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

      I certify that all counsel of record is being served on January 24, 2020 with a copy of this

document via the Court’s CM/ECF system.


                                                              MICHAEL J. PROCTOR




                                                    2
         Case 1:19-cr-00373-PGG Document 209-2 Filed 01/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                           (S1) 19-CR-373 (PGG)

                               Plaintiff,
                                                    ORDER FOR ADMISSION PRO HAC
         v.                                         VICE

MICHAEL AVENATTI,

                               Defendant.



         The motion of MICHAEL J. PROCTOR, for admission to practice Pro Hac Vice in the

above captioned action is granted. Applicant has declared that he/she is a member in good

standing of the bar of the state of California; and that his contact information is as follows:

         Applicant’s Name:     MICHAEL J. PROCTOR

         Firm Name:            DURIE TANGRI LLP

         Address:              530 Molino Street, Suite 111

         City / State / Zip:   Los Angeles, California 90013

         Telephone / Fax:      (213) 922-4499 / (415) 236-6300

         Email:                mproctor@durietangri.com

         Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Non-Party and Subpoenaed Person GARY S. FRANKLIN in the above entitled action;

         IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

Dated:
                                               THE HONORABLE PAUL G. GARDEPHE
                                               United States District Judge



                                                       1
